Citation Nr: 1541938	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's right knee disability.

2.  Entitlement to a compensable rating for bilateral pes planus.

3.  Entitlement to a compensable rating for acne.


REPRESENTATION

Veteran represented by:	Dan Curry, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VA RO that granted service connection for a right knee disability and assigned an initial 10 percent disability rating, granted service connection for bilateral pes planus and assigned an initial noncompensable disability rating, and granted service connection for acne of the upper back and chest and assigned an initial noncompensable evaluation.

The Board notes that on March 13, 2009, the Veteran underwent an arthroscopic debridement of the right knee to treat a lateral meniscus tear, and the Veteran received a temporary total evaluation effective from March 13, 2009, to May 1, 2009, for surgical or other treatment necessitating convalescence.  

In January 2012, the Board denied the Veteran's claim of entitlement to an increased rating for a right knee disability and remanded the claims of entitlement to increased ratings for bilateral pes planus and acne in order to obtain additional medical records and provide the Veteran with additional examinations.  Additional treatment records were solicited, and the Veteran was provided with an additional examination in December 2014.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran timely appealed the January 2012 decision to the extent that it denied an increased rating for a right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's January 2012 decision to deny an increased rating for a right knee disability. 

The Veteran's claim for an increased rating for a right knee disability was most recently before the Board in January 2014, when it remanded the Veteran's claim in order to obtain additional medical records and provide the Veteran with an additional orthopedic examination.  Additional VA treatment records were obtained, and the Veteran was provided with an additional examination in December 2014.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran's right knee disability, other than during a period of temporary total disability from March 13, 2009, to May 1, 2009, is manifested, at worst, by a range of motion functionally limited by pain to no less than 90 degrees of flexion and full extension, and no instability, subluxation, or ankylosis.  

2.  The Veteran's right knee disability, other than during a period of temporary total disability from March 13, 2009, to May 1, 2009, is manifested, at worst, by symptoms approximating dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

3.  The Veteran's service connected right knee disability is not more appropriately rated under Diagnostic Codes 5262 or 5255.

4.  The Veteran's bilateral pes planus is manifested by no more than mild symptoms; moderate, severe, or pronounced bilateral pes planus have not been shown, and the Veteran has not been found to have a moderate, moderately-severe, or severe foot disability as a result of his military service.

5.  The Veteran's acne is manifested by no more than superficial acne without scarring or disfigurement of the head, face, or neck.


CONCLUSIONS OF LAW

1.  Other than during a period of temporary total disability from March 13, 2009, to May 1, 2009, the criteria for a disability rating in excess of 10 percent based on limitation of motion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5003, 5255, 5256, 5257, 5260, 5261, 5262 (2014).

2.  Other than during a period of temporary total disability from March 13, 2009, to May 1, 2009, the criteria for a separate disability rating of 20 percent, but no greater, based on symptoms approximating dislocation of the semilunar cartilage of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5258, 5259 (2014).

3.  The criteria for a compensable disability rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5276, 5284 (2014).

4.  The criteria for a compensable disability rating for acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7828 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

In this case, the Veteran's claims for service connection were granted; the Veteran has appealed the downstream issue of the ratings that have been assigned.  Under these circumstances, because the original claim was granted, there are no further notice requirements under the aforementioned law.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with examinations in October 2007, November 2009, August 2012, and December 2014.  In October 2012, the Veteran indicated that the range of motion findings from August 2012 were flawed because he was wearing jeans during such testing; yet, it would seem that if anything, a stiff fabric such as denim would tend to limit motion, making greater limitation more likely to be found.  The Board finds nothing in the record to suggest that the Veteran's August 2012 range of motion testing was in any way compromised as a result of his clothing.  Of note, the Veteran was provided with an additional VA examination in 2014 at which he actually demonstrated greater range of motion in his right knee than at the 2012 VA examination.  Furthermore, upon review, the Board finds that the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports, including the results of the August 2012 examination, are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In July 2015, the Veteran's representative wrote a statement requesting a 60 day extension to submit additional medical evidence.  The Board has now waited more than 75 days from the date of the representative's letter to issue this decision, but no additional evidence has been forthcoming, and no additional request for additional time has been received. 

The Veteran requested a hearing before a member of the Board in May 2011, but in June 2011, he withdrew his request for such a hearing.  Under these circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  


Increased Rating for a Right Knee Disability

In a November 2007 rating decision, service connection was granted for a right knee disability, and a 10 percent evaluation was assigned under Diagnostic Code 5257-5019.  A September 2009 rating decision awarded a temporary evaluation of 100 percent based on surgical or other treatment requiring convalescence effective March 13, 2009, and it assigned an evaluation of 10 percent effective May 1, 2009.  The Veteran argues that he is entitled to a greater disability rating.  
The Veteran's right knee disability has been rated by analogy under Diagnostic Code 5019, which is applicable to bursitis, which, in turn, is rated based on limitation of motion of the affected joint as degenerative arthritis.  Degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2014).  When limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion. That rating cannot be combined with a limitation of motion rating of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

The Board will first address whether the Veteran is entitled to a greater rating based on limitation of motion of the right knee.  Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Turning to the facts in this case, in August 2007, the Veteran indicated that his right knee pain left him unable to run, stand, or sit with ease.  An MRI examination showed possible repeat injuries.  

The Veteran filed his claim for service connection for a right knee disability in September 2007, and he received a VA examination in October 2007, at which time the Veteran complained of intermittent daily pain.  The Veteran indicated that he had experienced three or four flare-ups of brief, intense pain since his release from the military.  Prolonged standing and long driving worsened the Veteran's pain.  The Veteran was able to rise normally from a chair and walked with a normal, brisk gait.  The examiner observed mild lateral joint line tenderness.  The right knee had a range of motion from 0 degrees to 140 degrees, with pain beginning at 90 degrees.  Repetitive motion testing revealed no further functional impairment due to pain, fatigue, incoordination, or instability.  The examiner diagnosed the Veteran with a recurrent torn lateral meniscus of the right knee.  

In July 2008, the Veteran stated that he experienced daily pain, stiffness, swelling, weakness, and tingling that radiated to his toes.  The Veteran had difficulty standing at work, sitting while driving, and sleeping.  November 2008 radiographic imaging of the Veteran's right knee revealed tricompartmental space narrowing.  A November 2008 clinician noted that the Veteran's right knee had a full range of motion, but the knee was tender at the lateral joint line.  The Veteran was assessed with a right knee meniscal tear.  

In February 2009, the Veteran's gait was within normal limits, he had no right knee heat, but he had decreased flexion.  On March 13, 2009, the Veteran underwent an arthroscopic debridement of the right knee to treat a lateral meniscus tear, and the Veteran received a temporary total evaluation effective March 13, 2009, for surgical or other treatment necessitating convalescence.  

The Veteran received an additional VA examination in November 2009, at which time he denied taking any medication to treat his right knee.  The Veteran reportedly exercised approximately three times weekly.  The Veteran performed yard work and helped his wife with household chores.  The Veteran complained of pain only when the knee was flexed to a maximum position.  The Veteran reported experiencing swelling and a limp that occurred with prolonged walking.  The Veteran could run for short distances.  The Veteran did not experience flare-ups of symptoms.  The Veteran walked with a normal gait and moved about the examining room without difficulty.  The Veteran complained of pain in the right knee when asked to squat or duck walk.  The Veteran demonstrated full extension and flexion to 140 degrees without pain.  The examiner's impression was postoperative debridement of the right lateral meniscus. 

In January 2010, the Veteran indicated that he experienced swelling and constant pain in the right knee.  The Veteran indicated that he was unable to stand or walk for long periods of time without serious pain.  In September 2011, the Veteran complained of weakness and constant pain in his right knee.  

The Veteran underwent an additional VA examination in August 2012.  The Veteran reported experiencing flare-ups of increased right knee pain when it rained, during cold weather, after swimming, after standing for more than an hour, after sitting for more than an hour, and after running on a treadmill.  Flare-ups of the Veteran's symptoms lasted for several hours, and during a flare-up, the Veteran was unable to engage in any activities that required standing.  The Veteran demonstrated right knee flexion to 100 degrees without evidence of pain, and right knee extension to 0 degrees without evidence of pain.  Repetitive use testing did not result in an additional loss of motion.  The Veteran did not complain of tenderness or pain to palpation for the joint line or soft tissues of either knee.  The Veteran had normal strength in the right knee.  The Veteran occasionally used a knee brace when walking around campus.  No x-ray evidence of traumatic arthritis or patellar subluxation was noted.  

In October 2012, the Veteran was noted to have no edema, warmth, or redness in the knee, and he demonstrated "good" range of motion.  In November 2012, the Veteran had "slightly more flexion than on the left" knee, which was noted to have 115 degrees of flexion.  The clinician noted that the Veteran had medial joint line discomfort in the anterior half, exacerbated by McMurray.  The Veteran was noted to have chondromalacia patella.  

The Veteran underwent an additional VA examination in December 2014, at which time the examiner noted that the Veteran had been diagnosed with degenerative arthritis of the right knee in November 2012.  The Veteran complained of constant, daily pain in his right knee, but he denied that flare-ups impacted the function of the right knee.  The Veteran had a range of motion from 0 degrees to 120 degrees, with pain on flexion.  There was no evidence of pain with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Repetitions of range of motion testing did not result in additional function loss or loss of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over time.  The examiner noted that the Veteran had less movement than normal due to adhesions.  The Veteran had normal muscle strength in the right knee and no ankylosis was noted.  

Turning to an evaluation of this evidence of record, the Veteran is currently in receipt of a 10 percent disability evaluation based on degenerative arthritis.  The Board will consider the applicability of each of the Diagnostic Codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating.  The Board will first discuss those Diagnostic Codes applicable to a limitation of motion of the knees, and it will then discuss those Diagnostic Codes applicable to instability of the knees.

The Veteran's representative has argued, for example in November 2014, that the Veteran's right knee disability should be rated by analogy under Diagnostic Code 5255, which is applicable to impairment of the femur.  Under this Diagnostic Code, malunion of the femur with a slight knee disability warrants a 10 percent evaluation, malunion of the femur with a moderate knee disability warrants a 20 percent evaluation, and malunion of the femur with a marked knee disability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a (2014).  The Board does not find this Diagnostic Code to be most appropriate in this case because the Veteran has not shown malunion of the femur or symptoms approximating malunion of the femur.  Instead, the Veteran has shown impairment of function of the knee following multiple meniscus surgeries; such symptoms are explicitly addressed under Diagnostic Codes other than 5255.  Accordingly, the Board finds that Diagnostic Code 5255 is not for application in this case.  

Diagnostic Code 5256 does not apply because the Veteran was not found to have ankylosis in his right knee at any time during the course of his appeal, nor has it been contended otherwise.  38 C.F.R. § 4.71a (2014).

With respect to an increased rating based on limitation of flexion, the Veteran has never demonstrated flexion limited to 60 degrees or fewer, even when taking pain into consideration.  At worst, the Veteran demonstrated flexion to 90 degrees with pain at the time of his October 2007 examination.  A compensable disability rating under Diagnostic Code 5260 is therefore unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Similarly, the Veteran has never demonstrated extension limited to 5 degrees or greater, even when taking pain into consideration.  Indeed, the Veteran has consistently demonstrated full extension of the right knee throughout the period on appeal.  A compensable disability rating under Diagnostic Code 5261 is therefore unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

The Veteran's representative has argued, for example in November 2014, that the Veteran's right knee disability should be rated by analogy under Diagnostic Code 5262, which is applicable to impairment of the tibia and fibula.  Under this Diagnostic Code, a 10 percent disability rating applies to malunion of the tibia and fibula with a slight knee disability, a 20 percent disability rating applies to malunion of the tibia and fibula with a moderate knee disability, and a 30 percent disability rating applies to malunion of the tibia and fibula with a marked knee disability.  A 40 percent disability rating applies to nonunion of the tibia and fibula with loose motion, requiring a brace.  37 C.F.R. § 4.71a (2014).  The Board does not find this Diagnostic Code to be most appropriate in this case because the Veteran has not shown malunion of the tibia and fibula or symptoms approximating malunion of the tibia and fibula.  Instead, the Veteran has shown impairment of function of the knee following multiple meniscus surgeries; such symptoms are explicitly addressed under Diagnostic Codes other than 5262.  Accordingly, the Board finds that a rating by analogy under Diagnostic Code 5262 is not for application in this case.  

Diagnostic Code 5263 does not apply because the Veteran has not demonstrated symptoms approximating genu recurvatum at any time.  38 C.F.R. § 4.71a (2014).

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  For example, the above medical evidence indicates that repetitive motion testing consistently failed to produce additional losses in the Veteran's range of motion.  While the Board accepts the credible contentions of the Veteran that his right knee disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's right knee.  In fact, the complaints of right knee pain, coupled with the limitation motion of the right knee (albeit a noncompensable limitation of motion), provided the basis for the 10 percent rating that has been assigned.  See 38 C.F.R. § 4.59 (2014).

In sum, while the Veteran has shown painful motion of the right knee throughout the period on appeal, the limitation of motion has been of a severity associated with noncompensable ratings.  That is, the range of motion in the Veteran's right knee has not be so functionally limited as to support a finding that his right knee should be given a compensable rating based on limitation of motion.  Nevertheless, given the Veteran's reports of pain in his right knee, he is entitled to the 10 percent rating that has been assigned pursuant to 38 C.F.R. § 4.59.  

Turning next to a greater rating based on instability of the right knee, VA's General Counsel has concluded that limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Furthermore, when semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Turning to the facts in this case, in October 2007, a VA examiner noted that the Veteran suffered a torn lateral meniscus early in his active duty and underwent an arthroscopic surgical repair in April 2005.  The Veteran indicated that he had experienced three or four flare-ups of brief, intense pain since his release from the military.  These flare-ups usually occurred at night, and the Veteran had to roll face down and put a pillow under his knee to allow the knee to unlock.  The Veteran felt a locking sensation only during the brief flare-ups.  McMurray's testing produced pain in the lateral compartment, suggesting meniscus impairment.  There was no medial or lateral instability upon varus and valgus stressing.  Drawer testing was negative.  The examiner diagnosed the Veteran with a recurrent torn lateral meniscus of the right knee.  The Veteran wore a knee brace occasionally but did not use a cane or crutch.  The examiner observed no synovitis or effusion in the right knee.

In July 2008, the Veteran stated that he experienced daily immobility and locking in his right knee.  In October 2008, the Veteran reported that he experienced right knee pain and locking up.  A November 2008 clinician noted that the Veteran's right knee had no effusion.  A November 2008 treatment record indicated that the Veteran experienced locking of the knee joint and difficulty with stairs.  The Veteran indicated that his right knee gave way after squatting.  McMurray's test was positive, but drawer testing was negative.  The Veteran was assessed with a right knee meniscal tear.  In February 2009, the Veteran had pain with McMurray's test but no effusion of the right knee.  

In November 2009, the Veteran stated that his right knee felt weak, but it did not give out.  The Veteran's knee would occasionally catch, but it did not lock.  The Veteran reported that he wore a brace about 10 percent of the time.  There was no effusion in the knee, but there was tenderness over the anterolateral portal.  McMurray's test produced pain anterolaterally.  The ligaments were stable to stress.  The examiner's impression was postoperative debridement of the right lateral meniscus.  In January 2010, the Veteran indicated that he experienced occasional giving-out of the right knee. 

In August 2012, joint stability testing was normal, and the examiner did not note a history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had experienced a meniscal tear of the right knee that resulted in frequent episodes of joint pain and effusion.  The examiner noted the Veteran's April 2005 meniscectomy and indicated that the Veteran had experienced residuals in the form of bilateral knee pain and swelling as a result of the meniscectomy.  In October 2012, no gross instability was appreciated.  A November 2012 record indicated that the Veteran had intact ligamentous stability in the right knee.  In December 2014, there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Instability testing of the right knee was normal.  It was noted that the Veteran had daily pain as a result of his meniscectomy.  The Veteran indicated that he occasionally used a brace.  

Turning now to an evaluation of this evidence, a compensable rating for knee instability requires a finding that the Veteran has symptoms approximating "slight" recurrent subluxation or lateral instability, but, as described above, the evidence does not support such a finding.  The Veteran's right knee has been consistently found by clinicians to be stable.  While the Board acknowledges the Veteran's contention that he experienced symptoms such as giving way of his right knee, the Board places greater weight on the narrative medical reports, which, based on physical examinations that failed to discover instability, do not describe symptomatology of recurrent subluxation or lateral instability that the Board finds meets a "slight" level of severity.  Specifically, stability tests were consistently normal, with the exception of McMurray tests which relate to the 20 percent rating provided for the meniscus impairment which is described below.

The Board is, however, cognizant of the Court's February 2013 instruction that it more carefully consider the applicability of Diagnostic Code 5258, applicable to dislocation of the semilunar cartilage, and Diagnostic Code 5259, applicable to symptomatic removal of the semilunar cartilage.  Upon review of the evidence, the Board finds that the Veteran's symptoms approximate those contemplated by Diagnostic Code 5258, applicable to dislocation of the semilunar cartilage.  The Veteran has undergone multiple surgeries relating to his semilunar cartilage, and he has complained to clinicians of resulting pain and locking.  Furthermore, the August 2012 examiner noted that the Veteran's meniscal surgeries resulted in frequent episodes of effusion.  Accordingly, the Board finds that a separate 20 percent rating under Diagnostic Code 5258, applicable to dislocation of the semilunar cartilage, is warranted.  Discussion of a rating under Diagnostic Code 5259 is moot because it would result in a lesser 10 percent rating, and an additional evaluation under this Diagnostic Code based on the Veteran's meniscal symptoms would result in pyramiding with the Board's grant of a rating under Diagnostic Code 5258.  

In sum, a schedular rating in excess of 10 percent for limitation of motion of the right knee disability is denied, but a separate 20 percent schedular rating based on dislocation of the semilunar cartilage in the right knee is granted.  

Increased Rating for Pes Planus

In a November 2007 rating decision, service connection was granted for pes planus, and a noncompensable evaluation was assigned under Diagnostic Code 5276.  The Veteran argues that he is entitled to a compensable rating.  

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a (2014).  The Veteran's bilateral foot disability is currently rated under Diagnostic Code 5276, which is applicable to pes planus.  Under Diagnostic Code 5276, a noncompensable evaluation is assigned for mild flatfoot with symptoms that are relieved by a built-up shoe or arch support.  A 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

Diagnostic Code 5284 applies to other foot injuries, with a 10 percent evaluation applying to moderate injuries, a 20 percent evaluation applying to moderately severe injuries, and a 30 percent evaluation applying to severe injuries.  Words such as "moderate," "severe," "pronounced," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  

The Board has reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of those assigned for the Veteran's pes planus.  Accordingly, these rating codes do not apply.  The evidence of record does not show acquired claw foot (pes cavus) or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, Diagnostic Codes 5278 (claw foot) and 5283 (tarsal or metatarsal bones, malunion of, or nonunion of) do not apply.  

Turning to the facts in this case, the Veteran received a VA examination in October 2007.  The Veteran reported that his pes planus disability was asymptomatic, though he experienced occasional sharp pains in the arch of the right foot.  The Veteran's pes planus caused no limitations in his activities of daily living, and he had not undergone treatment for this condition.  The Veteran had diminished-appearing arches in the non-weight-bearing position, and mild pes planus with weight-bearing.  There was no tenderness upon palpation of the arches, heels, or forefeet, and no pain in the forefeet upon manipulation.  There were no abnormal calluses on either foot.  The Veteran's Achilles tendons aligned symmetrically with the calcaneus bilaterally.  The Veteran had normal light touch sensation of both feet.  

The Veteran underwent an additional examination in December 2014.  The Veteran reported experiencing pain in both feet two to three times weekly, with pain lasting the entire day.  The Veteran denied experiencing flare-ups of symptoms relating to his feet.  The Veteran did not have pain on manipulation of the feet, swelling with use of the feet, or characteristic callosities.  The Veteran had used arch supports, but they did not relieve his symptoms.  The Veteran did not have extreme tenderness of the plantar surfaces of the feet, objective evidence of marked deformity of the feet, or marked pronation of the feet.  The Veteran had decreased longitudinal arch height of the feet on weight-bearing.  The weight-bearing line did not fall over or medial to the great toe.  There was not a lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  The Veteran did not have inward bowing of the Achilles tendon.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.  Physical examination did not cause the Veteran to experience pain.  The examiner did not note functional loss attributable to the Veteran's claimed disability.  There was no pain, weakness, fatigability, or incoordination that limited the Veteran's functional ability during flare-ups or when the feet were used repeatedly over a period of time.  

Turning now to an application of the pertinent regulations to the facts in this case, the Board finds that a compensable disability evaluation is not available to the Veteran.  A 10 percent evaluation of pes planus contemplates a "moderate" condition, a 30 percent evaluation contemplates a "severe" condition, and a 50 percent evaluation contemplates a "pronounced" condition; the Board finds that the Veteran's symptoms do not approximate the criteria associated with these greater ratings.

With respect to a 10 percent rating for pes planus, the Board acknowledges that the Veteran has complained of pain on use of the feet, and the Board acknowledges that this symptom is one of the criteria associated with a 10 percent rating of pes planus.  Notwithstanding the Veteran's subjective reports of pain, the Board finds that the Veteran's symptom picture does not generally approximate the symptoms associated with a 10 percent rating.  The Veteran has not shown the weight-bearing line over or medial to the great toe or inward bowing of the tendo Achillis, both of which are associated with a 10 percent rating for pes planus.  Furthermore, while the Veteran has subjectively complained of pain in his feet, neither the October 2007 examiner, nor the December 2014 examiner, elicited pain or noted evidence of pain during the Veteran's examinations.  No clinician has characterized the Veteran's pes planus as "moderate" in severity, and indeed, the October 2007 examiner characterized the Veteran's pes planus as "mild" and "asymptomatic."  Furthermore, the Veteran has not sought clinical treatment for pes planus at any time, as evidenced by the lack of any mention of pes planus in the VA treatment records.  Such a lack of ongoing care for this condition is inconsistent with a finding that the Veteran experiences symptoms of pes planus, including pain, that are of a moderate or more severe nature.  

In sum, while the Board acknowledges the Veteran's complaints of pain, the Board cannot find that the Veteran's symptom picture is generally most consistent with a finding that he suffers from moderate pes planus.  

For similar reasons, the Board finds that the Veteran's pes planus is not most consistent with the symptomatology associated with ratings of 30 percent or 50 percent, which are associated with severe pes planus and pronounced pes planus, respectively.  The Veteran has not shown objective evidence of marked deformity, accentuated pain on manipulation and use, swelling, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  Furthermore, no clinician has characterized the Veteran's pes planus as severe or pronounced in degree.  For these reasons, ratings of 30 percent and 50 percent are unavailable for the Veteran's pes planus.  

For similar reasons, a compensable rating is unavailable to the Veteran under Diagnostic Code 5284, because the Board has found that the Veteran's symptom picture is of no more than mild severity.  

The Board has additionally considered whether a higher rating is warranted based on functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above discussion.  While the Board accepts the credible contentions of the Veteran that his pes planus disability causes him to experience pain, the Board has taken that into account in its above discussion.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it is not shown to be of such severity.  

In sum, a compensable schedular rating for bilateral pes planus is denied.

Increased Rating for Acne

In a November 2007 rating decision, service connection was granted for papular acne of the upper back and chest, and a noncompensable evaluation was assigned under Diagnostic Code 7899-7828.  The Veteran argues that he is entitled to a compensable rating.  

Under Diagnostic Code 7828, which is applicable to acne, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or, deep acne other than on the face and neck.  A maximum 30 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck.  Additionally, acne may be rated under the Diagnostic Code applicable to disfigurement of the head, face, or neck, or under the Diagnostic Code applicable to scars, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2014).

Turning to the facts in this case, the Veteran received a VA examination in October 2007.  The Veteran reported that he had used moisturizer to treat his condition during the past 12 months without side effects.  The Veteran had no local or systemic symptoms, and he had no functional impairment due to his dermatological condition.  The examiner noted that the Veteran had post-inflammatory hyperpigmentation scattered on his upper back and chest from previous acne lesions, with no pustules, nodules, cysts, or plaques.  The examiner noted that 20 percent of the Veteran's unexposed body surface had fine papular acne, and the exposed body surface had no involvement.  The Veteran was diagnosed with mild papular acne with a history of reticulated papillomatosis with only slight hyperpigmentation.  

The Veteran underwent an additional VA examination in December 2014.  It was noted that the Veteran's skin disability did not cause scarring or disfigurement of the head, face, or neck.  The Veteran did not have neoplasms or systemic manifestations of skin disease.  The Veteran had not been treated with oral or topical medications in the last 12 months, nor had he had any treatments or procedures in the last 12 months.  The Veteran had not experienced any debilitating or non-debilitating episodes relating to his skin disease.  The Veteran had no active tinea or papillary skin lesions during the examination, and the examiner noted that the Veteran's VA primary care notes did not show an active dermatologic condition.  

Turning now to an application of the pertinent regulations to the facts in this case, the Board finds that the Veteran has not met the criteria for a compensable evaluation for acne at any time, during any distinct period during the course of the Veteran's appeal.  The evidence does not show the presence of deep acne anywhere on the Veteran's body.  Rather, the Veteran's acne was described as mild during his October 2007 examination, and the Veteran was not found to have an active dermatologic condition at the time of his December 2014 examination.  As such, the Veteran does not meet the criteria for a compensable evaluation under Diagnostic Code 7828 at any time.  

The Board also finds that a compensable rating is not warranted under the codes that refer to scars or disfigurement of the head, face, or neck.  The Veteran has not been shown to have acne scars at all, much less scars that are that are greater than one quarter inch or that are large, painful, or unstable.  Furthermore, the Veteran's acne has not been found to affect his head, face, or neck.  

In sum, a compensable schedular rating for acne is denied.



Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's right knee disability, pes planus, or acne disability that would render the schedular rating criteria inadequate.  

Review of the record reflects the Veteran's primary complaint relating to his right knee was of painful movement and locking, both of which are specifically contemplated in the above-discussed schedular criteria for a right knee disability.  The Board acknowledges that the Veteran was noted to occasionally wear a brace for his right knee, but such was only used to address the symptom of locking which is specifically addressed by the rating under Diagnostic Code 5258.  

The Veteran primarily complained of pain associated with his pes planus, which is also contemplated by the schedular criteria.  Moreover, the schedular rating criteria requires the Board to consider whether the Veteran has a moderate, moderately-severe or severe foot disability, thereby requiring consideration of all the Veteran's foot related symptomatology within the confines of the schedular rating criteria.

The Veteran has not complained of acne symptoms that are outside of those contemplated by the rating schedule.  

The Board finds that the Veteran's right knee, pes planus, and acne symptoms is fully addressed by the schedular rating criteria.  Therefore referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has not alleged that he is unemployable based solely on any one of his service connected disabilities currently on appeal.  Moreover, the Veteran has been in receipt of a 100 percent schedular evaluation from May 12, 2010; the issue of entitlement to a TDIU during this time is therefore moot.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011).  Before this time, the record indicates that the Veteran was a full-time college student who, for example in November 2009, did not report losing any time from school as a result of his disabilities.  The Board accordingly finds that the issue of entitlement to a TDIU has not been raised with respect to this period. 










ORDER

A rating in excess of 10 percent based on limitation of motion of the right knee is denied. 

A rating of 20 percent, but no greater, based on dislocation of the semilunar cartilage of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits.  

A compensable rating for bilateral pes planus is denied.

A compensable rating for acne is denied.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


